                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE

LARRY T. SAWYER,                             )
                                             )
            Plaintiff,                       )
                                             )
v.                                           )       No.    2:20-CV-264-TAV-CRW
                                             )
KEN MILLER,                                  )
JAMES MOSELY,                                )
EDITH HATCHER,                               )
HOWARD CARLETON, and                         )
MAJOR KILGORE,                               )
                                             )
            Defendants.                      )


                                JUDGMENT ORDER

      For the reasons set forth in the memorandum opinion filed herewith:

      1.    Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] is
            GRANTED;

      2.    Plaintiff is ASSESSED the civil filing fee of $350.00;

      3.    The custodian of Plaintiff’s inmate trust account is DIRECTED to submit
            the filing fee to the Clerk in the manner set forth above;

      4.    The Clerk is DIRECTED to provide a copy of this memorandum and
            opinion and the accompany order to the custodian of inmate accounts at the
            institution where Plaintiff is now confined, the Attorney General of the state
            of Kentucky, and the Court’s financial deputy;

      5.    Even liberally construing the complaint in favor of Plaintiff, it fails to state a
            claim upon which relief may be granted under § 1983 as to Defendant
            Marshal Miller;

      6.    Accordingly, Defendant Marshal Miller is DISMISSED pursuant to
            28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); and




Case 2:20-cv-00264-TAV-CRW Document 5 Filed 01/15/21 Page 1 of 2 PageID #: 26
      7.    The Clerk is DIRECTED to transfer the remainder of this action to the
            United States District Court for the Eastern District of Kentucky and to close
            this Court’s file.

      ENTER:


                                 s/ Thomas A. Varlan
                                 UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT

      s/ John L. Medearis
      CLERK OF COURT




                                           2


Case 2:20-cv-00264-TAV-CRW Document 5 Filed 01/15/21 Page 2 of 2 PageID #: 27
